Citation Nr: 1327706	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  10-36 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vocal polyps, to include as secondary to service-connected hiatal hernia. 

2.  Entitlement to an initial rating (evaluation) in excess of 10 percent for a hiatal hernia.

3.  Entitlement to an initial rating (evaluation) in excess of 10 percent for degenerative disc disease (DDD) of the thoracic and lumbar spine.

4.  Entitlement to an initial compensable rating (evaluation) for status post fracture of the left little finger.

5.  Entitlement to an initial compensable rating (evaluation) for a bone spur and mild degenerative changes of the right ankle.

6.  Entitlement to an initial compensable rating (evaluation) for inflammatory spondylopathies with multiple joint involvement.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1988 to September 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In June 2011, the Veteran presented testimony before the Board at a personal hearing held in Muskogee, Oklahoma (i.e., a Travel Board hearing).  A transcript of the hearing is of record.  In a September 2012 letter, the Board notified the Veteran that the Veterans Law Judge (VLJ) who conducted the June 2011 Board hearing had retired and was no longer with the Board.  The Board also advised the Veteran of his options for further hearing.  Later that month, the Veteran responded that he did not want another Board hearing and asked that his case be considered based on the evidence of record.

In September 2011, the Board dismissed the issue of entitlement to an initial compensable rating for left ear hearing loss due to withdrawal of the appeal at the June 2011 Board hearing, and remanded the remaining issues on appeal for the additional development discussed below.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office in Winston-Salem, NC. 


REMAND

In September 2011, the Board remanded the issues on appeal in order to obtain updated VA treatment records and to ask the Veteran to identify any private treatment records relevant to the appeal and, thereafter, obtain the identified private treatment records.  The Board directed the RO to, thereafter, provide a VA medical examination for the issue of service connection for vocal polyps with a medical opinion on whether the Veteran had a current vocal cord disorder causally or etiologically related to service or, alternatively, whether any current vocal cord disorder was caused or aggravated by the service-connected hiatal hernia.  The Board also directed the RO to provide VA medical examinations to assist in determining the nature, severity, and manifestations of the Veteran's service-connected hiatal hernia, DDD of the thoracic and lumbar spine, status post fracture of the left little finger, bone spur and mild degenerative changes of the right ankle, and inflammatory spondylopathies with multiple joint involvement.  The Board directed that the issues be readjudicated after the ordered development had been completed.   

Pursuant to the Board's remand order, the RO obtained the Veteran's updated VA treatment records.  Also, after the Veteran provided the necessary authorization and consent for release of records, the RO obtained the private treatment records identified by the Veteran.  However, the RO has neither scheduled the Veteran for any of the ordered VA medical examinations nor readjudicated the issues on appeal.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand these matters.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examination by an examiner other than the physician who performed the July 2008 pre-discharge examination, to assist in determining the nature and etiology of any disorder of the vocal cords. 

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed. An interview of the Veteran regarding his relevant medical history, to include the Veteran's history of recurrent episodes of sore throat and laryngitis during service, removal of a vocal cord polyp in December 2000, and reported esophageal reflux should be conducted.  Any physical examinations, tests, and studies required to respond to the following questions should be performed.  

The examiner should clearly identify any disorder of the vocal cords that has manifested since the Veteran retired from active duty by diagnosis and, for each diagnosed disorder, provide the following medical opinions:

a)  Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that such disorder had its onset during, or is otherwise causally or etiologically related to the Veteran's military service, to include consideration of any residual abnormalities in vocal cord function or damage to tissue as a result of the December 2000 surgical removal of polyps? 

b)  Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected hiatal hernia disability caused any currently diagnosed vocal cord disorder?  

c) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected hiatal hernia disability aggravated (i.e., permanently worsened in severity beyond the normal progression) any currently diagnosed vocal cord disorder?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

The examiner should provide the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason why.

2.  Schedule the Veteran for appropriate VA examination by an examiner other than the physician who performed the July 2008 pre-discharge examination, to determine the nature and severity of his service-connected hiatal hernia with pyrosis and reflux. 

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed. An interview of the Veteran regarding his relevant medical history, and any physical examinations, tests, and studies required to respond to the following questions should be performed.  

In the examination report, the examiner should comment on whether the Veteran's symptomatology includes: recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of consideration impairment of health; or pain, vomiting, material weight loss, hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  The examiner should specifically consider and discuss the Veteran's testimony, medical records and the VA pre-discharge examination.

The examiner should provide the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason why.

3.  Schedule the Veteran for appropriate VA examination(s) by an examiner other than the physician who performed the July 2008 pre-discharge examination, to assist in determining the nature and severity of his service-connected DDD of the thoracolumbar spine, right ankle disability, left fifth finger disability, and inflammatory spondylopathies of multiple joints. 

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed. An interview of the Veteran regarding his relevant medical history, and any physical examinations, tests, and studies required to respond to the following questions should be performed.  

The examiner should conduct range of motion testing (expressed in degrees, with and without pain).  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point (i.e., the degree) at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. The examiner should also indicate whether there is any ankylosis of the right ankle, the left little finger, or the thoracolumbar or the entire spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.  The examiner is asked to comment on whether the left fifth finger is so severe that it is equivalent to amputation or being operated on with resection of the metatarsal head.   

With regard to the Veteran's DDD, the examiner should render findings as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), specifically, whether over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least 2 weeks but less than 4 weeks; (b) at least 4 weeks but less than 6 weeks; or (c) at least 6 weeks.  The examiner should also comment on any neurological impairment due to any of the service-connected disabilities listed 3 through 6 on the first page of the decision.

If it is not possible to separate the effects of a nonservice-connected condition from a service-connected condition, the examiner should so state.  

The examiner should provide the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason why.

4.  Thereafter, readjudicate the remanded claims.  If the benefits sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

